Case 2:20-cv-03706-JS-ST Document 11-3 Filed 01/15/21 Page 1 of 5 PageID #: 74




                         EXHIBIT
                                 IIA"
        Case 2:20-cv-03706-JS-ST Document 11-3 Filed 01/15/21 Page 2 of 5 PageID #: 75




2:20-cv-03075-JMA-SIL Tenzcr-Fuchs v. Bijora, Inc.                                       filed 07 109120 closed          ll    104120


2:20-cv-03 076-JS-ST              'I'enzcr-Fuchs v. Stitch Fix, Inc.                     filed 07/09/20 closed           11103120


2:20-cv-03077-G RB-
                                  Tenzer-Fuchs v. Vita-Mix Corporation                   {tled 07 109120 closed l1            109120
AYS


2   :20-cv-03   I 48-.1   MA-ST   Tenzer-Fuchs v. Unilever Unitecl Sitates, Inc.         filed   07   ll5120    closed   011 12121



2:20-cv-03 149-GRB-
ARL                               Tenzer-Fuchs v. JWH Holdings, LLC                      filed   07   ll   5120 closed   091   14120



2:20-cv-03150-JMA-SIL Tenzer-Fuchs v. Colonel Littleton, Ltd, Inc.                       fied    07115120


2:20-cv-03151-JS-ARL Tenzer-F'uchs v, Gordon Brush                     N4fg. Co., Inc.   filed   07 I   I 5120 closed    091 11 120
 1t13t2021   Case 2:20-cv-03706-JS-STEaslern
                                        Document          11-3
                                             District of New York - Filed     01/15/21
                                                                    Ll'i./E Database         Page
                                                                                     1.5 (Revision     3 of 5 PageID #: 76
                                                                                                   1.5.2)-Query


    2:20-cv-03599-BMC                     f'enzer-Fuchs v. Snow'feeth Srhitening, LLC          filed 08/10/20 closed lll03l20


    2   :20-c;v-03 669-JS-AKT             f'enzer-Fuchs v. SuperMe, LLC                        filed 08113120 closed     11120120


    2:20-cv-03704-GRB-ST                  T'enzer-Fuchs v. Tri-Star Products, Inc              filed08ll4l20 closed 10120120

   2:20-cv-03706-JS-ST                    Tenzer-Fuchs v. Angel Brinks Fa.shion, LLC           fied   08114120


   2:20-cv-03734-JMA-
   ARL
                                          T'enzer-Fuchs v. Sleeping Well,   LLC                ftled 08117120


   2:20-cv-03742-AMD-ST                  Tenzer-Fuchs v. Live Ti.nted,Inc                      fied 08111120 closed      12107120


   2:20-cv-03801-GRB-
                                         T'enzer-Fuchs v. DACM Digital, LLC                    ftled 08119120
   ARL


   2:20-cv-03803-WFK-
   ARL
                                         Tenzer-Fuchs v. Dr. Squatch, Inc                      fied 08119120 closed      10127120



   2:20-cv-03 822-SJF-ST                 Tenzer-Fuchs v. Cot'n Wash, In,c                      ftled 08120120 closed    09 125120



   2:20-cv-03823-JMA-
   AYS
                                         Tenzer-Fuchs v. Blade Mobile.Air Mobility,    Inc     filed08120120



   2:20-cv-03873-JMA-ST Tenzer-Fuchs v. Princess Polly USA, Inc                                fled   08121120


   2:20-cv-03917-SJF-ARL Tenzer-Fuchs v. Kitchen Kapers, Inc                                   fied08124120 closed      11102120



   2:20-cv-04029-JMA-
   ARL
                                         Tenzer-Fuchs v. Miele, [ncorporated                   fled08l28l20


   2:20-cv-04030-BMC                     Tenzer-Fuchs v. Electrolux Homi: Products,   Inc.     filed08128120 closed l0l2ll20


   2   :20-c'v-0403 1 -SJF-ARL           Tenzer-Fuchs v. Fisher & Paykr:l Appliances,   Inc.   filed08128120


   2   :20-c'v-04032-JS-AKT              Tenzer-Fuchs v. Franke Kitcherr System, LLC           fied 08128120 closed     12118120


   2:20-c'v-041 I 2-JMA-                 Tenzer-Fuchs v. SixThreeZero .Bicycle Company,
                                                                                               filed 09102120 closed    12102120
   AYS                                   LLC


https://ecf.nyed.uscourts.gov/cgi-bin/iqur:ry.p1?22415283072692-L   10-1                                                       8/'1 0
 111312021
         Case 2:20-cv-03706-JS-STEastern
                                       Document        11-3
                                          District of New York - Filed   01/15/21
                                                                 LI'VE Database         Page
                                                                                1.5 (Revision    4 of 5 PageID #: 77
                                                                                              1.S.2)-Query
   2:20-cv-04113-GRB-ST   'l'enzer-Fuchs v. SpecializedBic.gcle Components, fited,09l02l2O closed lll05l10
                                          Inc.


    2:20-c;v-04114-NGG-
    AYS
                                          T'enzer-Fuchs v.       Huffy Corporation                  ftled09l02120


    2   :20-c'v-04 I 1 5-SJF-ST           T'enzer-Fuchs v. Dorel IJ.S.A., kLc.                      fied 09102120 closed 01 I lll2l

                                          T'enzer-Fuchs v, BMG Ilights llanagement (US)
    2:20_cv_043g4_SJF_ARL                                                                           frled 09118120 closed 01104121


    2:20-cv-04385-WFK-
                                          T'enzer-Fuchs v. Custommade, Inc.                        fied09l18120
    AKT


   2:20-cv-04386-JS-ARL                   T'enzer-Fuchs v. Lindblad ExpedrLtions,         LLC      ftled09ll8l20 closed llll2l20

   2:2O-cv-04841-RRM-
                                         Tenzer-Fuchs v. The Beard Clu.b, Inc.                     filed l0/08/20 closed   10114120
   AYS


   2:20-cv-04849-JS-AKT                  Tenzer-Fuchs v. BA Sports Nutrition, LLC                  filed 10/08/20

   2:20-cv-04850-ENV-
                                         Tenzer-Fuchs v. Harry's,com, Inc.                         filed 10/08/20 closed l2l17l20
   AKT


   2:20-cv-05065-SJF-AKT T,snzer-Fuchs v. Sublease ExcharLge.com, Inc.                             fied    10121120



   2:20-cv-05066-FB-ARL Tenzer-Fuchs v. Swapalease,                         Ir:Lc                  fied l0l2ll20

   2:20-c'v-05384-RRM-
   AKT                                   Tenzer-Fuchs v. The Proctor & Gamble             Company filed    11105120



   2:20-c v-05385-JMA-
   ARL
                                         Tenzer-Fuchs v. Babbel. Inc.                              filed   11105120



   2   :20-c'v-05   3   86-DG-SIL        Tenzer-Fuchs v. Disney DTC,         LLC                   filed I ll05l20


   2:20-c'v-05388-NGG-
   AYS
                                         Tenzer-Fuchs v. Freestyle Brands ,         LLC            filed   11106120



   2:20-c,,2-05708-EK-AKT Tenzer-Fuchs v. VF Jeanswear, LP                                         filed   11123120




https //ecf.nye,J.uscourts.govicgi-bin/ique,ry.pl?22415283072692-L_1_0-1                                                         9t10
 1t13t2021 Case 2:20-cv-03706-JS-STEastern
                                       Document         11-3
                                           District of New        Filed
                                                           York - Ll\/E   01/15/21
                                                                        Database         Page.5.2)-Query
                                                                                 1.5 (Revision
                                                                                          '1
                                                                                                  5 of 5 PageID #: 78
    2:20-cv-05908-SJF-ST   T'enzer-Fuchs v. Rugs.com, LLC                                      fied 12104120

    2:20-cv-06286-SJF-ARL T'enzer-Fuchs v. OddityMall                                      fied   12128120


    2:20-c,v-06287-JMA-ST T'enzer-Fuchs v. Joseph Entelpris;es, Inc.                       fied   12128120




https://ecf.nyed.uscourts.gov/cgi-bin/iquerry.pl?22415283072692-t-   10-1                                               10t10
